Citation Nr: 0838158	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea secondary 
to service-connected deviated nasal septum, allergic 
rhinitis, and sinusitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1995 to July 1997. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in November 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2006 the veteran appeared at a hearing before a 
Decision Review Officer. A transcript of the hearing is in 
the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking service connection of sleep apnea 
secondary to service-connected disabilities.  Secondary 
service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The record shows that in June 2004 the impression was sleep 
apnea syndrome by polysommographic study. 

On VA examination in July 2005, the examiner found no 
evidence of an obstructive process due to allergic rhinitis 
that caused sleep apnea.  The VA examiner did not address the 
question of aggravation of the sleep apnea by the service 
connected allergic rhinitis and sinusitis.  Since the VA 
examination in July 2005, service connection has been granted 
for a deviated nasal septum.  

As the evidence of record is insufficient to decide the 
claim, considering aggravation, additional evidentiary 
development is needed under the duty to assist. 38 C.F.R. 
§ 3.159. 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance.

2. Schedule the veteran for a VA 
examination to determine whether the 
veteran currently has sleep apnea and, 
if so, is it is at least as likely as 
not that that the current sleep apnea 
is due to or aggravated by the 
veteran's service-connected deviated 
nasal septum, allergic rhinitis, or 
sinusitis.  The claims folder must be 
made available for review by the 
examiner.

In considering aggravation, the term 
"aggravation" means a permanent 
increase in severity, that is, a 
worsening of the underlying condition 
not due to the natural progress of the 
disorder as contrasted to a worsening 
of symptoms.  

3. After the above development is 
completed, adjudicate the claim of 
secondary service connection, 
considering aggravation.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


